{¶ 75} I concur with the majority as to its disposition of this case but not with its analysis of the second assignment of error. I would find, as the majority did, that the release bars the appellant's bad faith claim and would therefore, affirm the reasoning of the trial court as to its disposition of Count III of appellant Colelli's complaint.
 {¶ 76} I cannot, however, conclude from what that majority has set forth in its analysis of the case sub judice, that the portion of appellant's bad faith claim dealing with the May — November 1997 time period is barred by res judicata.
 JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Tuscarawas County, Ohio, is affirmed. Costs assessed to Appellant.